UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ERICA WHITLEY,

                            Plaintiff,                        17-CV-6664

                 v.                                           DECISION
                                                              and ORDER
COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                              INTRODUCTION

     Plaintiff Erica Whitley (“Plaintiff”), who is represented by

counsel, brings this action pursuant to the Social Security Act

(“the   Act”),   seeking   review    of    the   final    decision    of    the

Commissioner of Social Security (“the Commissioner”), denying her

applications     for   Disability    Insurance    Benefits      (“DIB”)     and

Supplemental Security Income (“SSI”). This Court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g). Presently before

the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

Dkt. ##11, 14.

                                 BACKGROUND

A.   Procedural History

     On September 14, 2014, Plaintiff filed an application for DIB

and SSI alleging disability beginning March 17, 2015, due to

anxiety,   compulsions,    and    mental   illness.      T.   19,   313.1   Her

1
  Citations to “T.__” refer to the pages of the administrative
transcript. Dkt. #9.
application       was   initially       denied.   T.    155-56.      Plaintiff    then

attended a hearing, with counsel, before Administrative Law Judge

(“ALJ”)    Hope    Grunberg.       T.   19-31,    after      which   the   ALJ   found

Plaintiff not disabled. T. 16-34, 185-86. The Appeals Council

denied review on July 26, 2017, making the ALJ’s determination the

final decision of the Commissioner. T. 1-4. This action followed.

Dkt. #1.

     The issue before the Court is whether the Commissioner’s

decision that Plaintiff is not disabled is supported by substantial

evidence and free of legal error. See Pl. Mem. (Dkt. #11-1) 15-20;

Comm’r Mem. (Dkt. #14-1) 17-27.

B.   The ALJ’s Decision

     In applying the familiar five-step sequential analysis, as

contained in the administrative regulations promulgated by the

Social Security Administration (“SSA”), see 20 C.F.R. §§ 404.1520,

416.920; Lynch v. Astrue, No. 07-CV-249, 2008 WL 3413899, at *2

(W.D.N.Y. Aug. 8, 2008) (detailing the five steps), the ALJ found:

(1) Plaintiff did not engage in substantial gainful activity since

March 17, 2015; (2) she had the severe impairments of asthma,

obesity, schizophrenia         paranoid      type,     and    generalized    anxiety

disorder; (3) her impairments did not meet or equal the Listings

set forth at 20 C.F.R. § 404, Subpt. P, Appx. 1. The ALJ found that

Plaintiff retained the residual functional capacity (“RFC”) to

perform a full range of work at all exertional levels with the

limitations       of    avoiding    respiratory        irritants,     understanding
                                        -2-
remembering,   and    carrying   out    simple    routine    tasks,   no   work

requiring a high-quota production rate pace, changes should be

easily explained and no more than occasional, and occasional

interaction    with    the    public,     co-workers,    and    supervisors;

(4) Plaintiff was unable to perform her past relevant work as a

security guard; and (5) considering Plaintiff’s age, education,

work experience, and RFC, she could perform the jobs of sorter,

hand    packager,    and   assembler,     and    therefore   concluded     that

Plaintiff was not disabled. T. 19-31.

                                 DISCUSSION

A.     Scope of Review

       A federal court should set aside an ALJ decision to deny

disability benefits only where it is based on legal error or is not

supported by substantial evidence. Balsamo v. Chater, 142 F.3d 75,

79 (2d Cir. 1998). “Substantial evidence means such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.” Green–Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir.

2003) (internal quotation marks omitted).

B.     The RFC Determination was Supported by Substantial Evidence.

       Plaintiff first argues the ALJ’s mental RFC finding was not

supported by substantial evidence because it was not supported by

the medical opinion evidence. Pl. Mem. 15. Specifically, Plaintiff

challenges the ALJ’s treatment of the medical source opinion of

Dr. S. Juriga, state agency review psychologist. Id.


                                    -3-
     Dr.    Juriga     opined    that    Plaintiff      had   mild   to     moderate

difficulties      in    social    functioning          and    in   concentration,

persistence, or pace, and could perform at least simple work with

a marked restriction in accepting instructions and responding to

criticism from supervisors. T. 162-63.

     In her decision, the ALJ gave this opinion “little weight, as

it is consistent with the aggregate record, as reflected in the

[RFC] contained herein.” T. 25. Thus, while the ALJ indicated that

she gave opinion little weight, she stated that the opinion was

consistent with the balance of the record evidence.2

     Plaintiff argues that it is not clear if the ALJ intended to

afford the opinion little weight due to the inconsistency with the

aggregate record or intended to afford the opinion greater weight.

The Commissioner acknowledges that “the ALJ’s statement about how

much weight she was affording Dr. Jurgia’s opinion is a bit

unclear,”   but    posits   that    the       inconsistent     statement      was   a

typographical error and the ALJ intended to afford the opinion a

greater weight. Comm’r Mem. 18-19.

     Here, the ALJ recited the following medical evidence from the

record: Plaintiff had normal mental status examination findings

during   several     examinations       at   Genesee    Mental     Health   Center.

T. 27-28. This included repeated examinations by Shanelle Slade,

2
 “Generally, the more consistent an opinion is with the
record as a whole, the more weight [the Commissioner] will
give to that opinion.” 20 C.F.R. §§ 404.1527(c)(4),
416.927(c)(4).
                                        -4-
MHC, and Anca Seger, M.D., in addition to another psychiatrist and

registered nurse.        These practitioners observed that she had good

eye contact, cooperative attitude, normal speech, and logical

thought process, both before and after her alleged onset date.

T. 350, 355, 356, 361-62, 363, 364, 366, 368, 371, 377, 380, 399,

404, 410, 434, 439, 440, 443, 467. The records from Genesee also

indicate that Plaintiff’s memory was intact and that she was having

no difficulties with attention or concentration. T. 377, 402, 404,

434. Plaintiff also denied hallucinations, particularly when she

was treatment compliant. T. 105, 356, 363, 380, 434. Moreover, she

was observed to have normal mood, affect, speech, and judgment as

of March, 2016. T. 28.

     Notably, the ALJ also gave “some weight” to the opinion of

Ms. Slade, Plaintiff’s treating counselor, due to its consistency

with the aggregate record. T. 29. Ms. Slade assessed moderate

limitations in following, understanding, and remembering simple

instructions      and     performing     complex    tasks     independently;

maintaining attention and concentration, attending to a routine and

maintaining a schedule, and performing short and simple tasks. Id.

     The    ALJ   also    observed   that    Plaintiff’s    daily   activities

included caring for her children and traveling to New York City,

despite allegedly difficulty being around crowds. T. 27, 354, 361,

363, 413,    414,   457.    Plaintiff    also   reported    that    her   mental

medications worked for her, and that she recognized the need to


                                       -5-
maintain treatment compliance. T. 27, 105, 118, 121, 361, 363, 364,

401, 450.

     The summarized evidence above is consistent with Dr. Juriga’s

assessed limitations. Thus, read contextually, it is apparent that

the ALJ intended to afford the review psychologist’s opinion

greater than limited weight. Where, as here, an ALJ’s decision

contains typographical mistakes, the error can be harmless if it is

obvious from the decision as a whole that the error is ministerial

and not substantive. See Brewerton v. Barnhart, 235 F.R.D. 574, 578

(W.D.N.Y. 2006) (finding only a typographical error where an ALJ

stated an “opinion is given significant weight” but from the

decision as a whole it was clear the “opinion was not given

significant weight”); see also, e.g., Marcille v. Berryhill, No. 17

CV 1620, 2018 WL 5995485, at *11 (D. Conn. Nov. 15, 2018) (“in the

context of the ALJ’s decision, it is clear that the use of the word

‘sedentary’ is a typographic error that does not change the outcome

of the decision.”); Lopez v. Comm’r of Soc. Sec., No. 08-CV-4787,

2009 WL 2922311, at *12 n. 37 (E.D.N.Y. Sept. 8, 2009) (finding the

ALJ’s   reliance   on   a   nonexistent   Medical   Vocational   Rule   a

“typographical mistake and not a substantive error” where there was

no ambiguity considering the ALJ’s decision as a whole) (citation

omitted). Remand is therefore not warranted on this basis.

     Likewise, the Court rejects Plaintiff’s related argument that

Dr. Jurgia’s opinion was “too vague to support an adequate mental

RFC finding.” Pl. Mem. 17.
                                   -6-
      Under the regulations in place at the time of the ALJ’s

decision, a claimant’s mental impairment was evaluated on the basis

of whether it caused a mild, moderate, marked, extreme, or no

limitation in her ability to function. 20 C.F.R. §§ 404.1520a(c)(4)

(2016), 416.920a(c)(4) (2016) (“[w]hen we rate the degree of

limitation in [functioning caused by a mental impairment], we will

use the following five-point scale: None, mild, moderate, marked,

and extreme”). Only an extreme limitation “represent[ed] a degree

of limitation that [was] incompatible with the ability to do any

gainful activity.” Id.

      Dr. Juriga used these terms to evaluate Plaintiff’s mental

limitations. T. 160-63. Furthermore, as Plaintiff acknowledges,

Dr. Jurgia was the only acceptable medical source that could assess

whether   Plaintiff   had   a   medically-caused     mental   impairment.

Pl. Mem. 15; see Social Security Ruling (“SSR”) 06-03p, 2006

2329939, at *1 (licensed psychologists are acceptable medical

sources and the only source among psychologists, counselors, and

nurse practitioners, who can provide an opinion regarding whether

a claimant has a medically determinable impairment). Accordingly,

Dr. Jurgia’s opinion that Plaintiff did not have any extreme mental

limitations   sufficiently      supports   the     ALJ’s   finding   that

Plaintiff’s mental impairments were not disabling.

      Finally, Plaintiff challenges the ALJ’s physical RFC finding

because it did not reference any medical opinion evidence. Pl. Mem.

19.
                                   -7-
      The ALJ discussed Plaintiff’s physical impairments briefly.

T. 26. With regard to asthma, the ALJ observed the “relatively

sparse     degree    of    evidence”    of   “symptomatic    manifestations      of

asthma.” T. 26. Plaintiff testified that she has trouble breathing

and uses an inhaler once daily, but also smoked cigarettes daily.

Id. She did not allege or testify to any limitations relating to

her asthma. The ALJ nonetheless concluded that Plaintiff should

avoid respiratory irritants, including dust, fumes, odors, gases,

and areas of poor ventilation, as part of the RFC finding. T. 25-

26. Plaintiff does not point to any evidence which the ALJ may have

overlooked with respect to her asthma. See generally, 20 C.F.R.

§§ 404.1512(a), 416.912(a) (it is the claimant’s burden to provide

evidence proving disability). In any event, the RFC accounted for

this impairment. See generally, Tankisi v. Comm’r of Soc. Sec., 521

Fed. Appx. 34 (2d Cir. 2013) (summary order) (where “the record

contains sufficient evidence from which an ALJ can assess . . .

residual functional capacity,” a medical source statement or formal

medical opinion is not necessarily required).

      The    ALJ    also    found   Plaintiff’s    obesity    to   be    a   severe

impairment at a body mass index (“BMI”) of 31.9. A BMI greater than

30.0 generally qualifies as obese. See SSR 02-1p, 2002 WL 34686281,

at   *2.    The     ALJ    was   then   required   to   consider   her       obesity

determination in evaluating Plaintiff’s RFC and did so here. See

SSR 02-1p, 2002 WL 34686281 at *7. Specifically, she cited the

medical evidence pertaining to Plaintiff’s weight and “considered
                                         -8-
. . . the impact on her ability to ambulate as well as the effect

on her other body systems . . . .” T. 26.

     Further,       it   is   worth   noting     that      Plaintiff’s   initial

application for benefits did not allege obesity. T. 157. During the

administrative      hearing,    Plaintiff      was   not    questioned   by   her

attorney regarding her obesity, nor did she claim any work-related

limitations with respect to her obesity when questioned by the ALJ.

T. 48, 57-60. To the contrary, she testified that she cleaned her

house    (washing    dishes,    mopping/vacuuming          floors,   taking   out

garbage) for 45-60 minutes each day, T. 52, and told the ALJ that

when she was employed as a security guard, she spent the majority

of the workday standing or walking. T. 45-46. Even now, Plaintiff

points to no record evidence indicating that her obesity, either

alone or in combination with other impairments, imposed limitations

beyond those identified the RFC determination. See, e.g., Decker v.

Colvin, No. 12-cv-1107, 2013 WL 6528845, at *5 (N.D.N.Y. Dec. 12,

2013).

     The ALJ in this case was not required to obtain a medical

opinion regarding the effects of Plaintiff’s obesity or asthma on

her ability to work because the record was complete in this regard.

See Rosa v. Callahan, 168 F.3d 72, 79 n. 5 (2d Cir. 1999) (“where

there are no obvious gaps in the administrative record and where

the ALJ already possesses a complete medical history, the ALJ is

under no obligation to seek additional information in advance of

rejecting a benefits claim”); Johnson v. Colvin, 669 Fed. Appx. 44,
                                      -9-
46 (2d Cir. 2016) (unpublished) (“because the record contained

sufficient other evidence supporting the ALJ’s determination and

because the ALJ weighed all of that evidence when making his [RFC]

finding, there was no ‘gap’ in the record and the ALJ did not rely

on his own ‘lay opinion’”).

     For all of these reasons the Court finds that the ALJ’s

decision is supported by substantial evidence and free of legal

error.

                               CONCLUSION

     For   the   reasons   discussed   above,   Plaintiff’s   motion   for

judgment   on    the   pleadings   (Dkt.    #11)   is   denied   and   the

Commissioner’s motion (Dkt. #14) is granted. The Clerk of the Court

is directed to enter judgment in accordance with this Decision and

Order.

           ALL OF THE ABOVE IS SO ORDERED.


                                        S/Michael A. Telesca
                                   _____________________________
                                      MICHAEL A. TELESCA
                                      United States District Judge
Dated:     Rochester, New York
           May 15, 2019




                                   -10-
